Citation Nr: 0100007	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, 
including as secondary to mustard gas exposure.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including as secondary to mustard 
gas exposure, and if so, whether service connection is 
warranted.  

3.  Entitlement to a disability rating in excess of 10 
percent for superficial squamous cell carcinoma of the scalp, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to October 1945.  

The instant appeal arose from February and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the above 
claims.

The issues of entitlement to service connection for actinic 
keratosis and a gastrointestinal disorder, including as 
secondary to exposure to mustard gas, and entitlement to a 
disability rating in excess of 10 percent for superficial 
squamous cell carcinoma of the scalp are the subject of the 
REMAND immediately following this decision.


FINDINGS OF FACT

1.  By a November 1993 decision, the RO denied entitlement to 
service connection for a gastrointestinal disorder, including 
as secondary to exposure to mustard gas.  The veteran 
appealed that decision to the Board; however, he thereafter 
withdrew his appeal.

2.  Additional evidence has been received since November 1993 
that bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or with evidence previously 
assembled, is so significant it must be considered in order 
to decide fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1993 denial of service connection for a 
gastrointestinal disorder, including as secondary to exposure 
to mustard gas, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.204 (2000).  

2.  The evidence submitted since the RO's November 1993 
denial is new and material; thus, the requirements to reopen 
the claim of entitlement to service connection for a 
gastrointestinal disorder, including as secondary to exposure 
to mustard gas, have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, including as secondary to exposure 
to mustard gas

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
gastrointestinal disorder, including as secondary to exposure 
to mustard gas.  In November 1993, the RO denied the claim.  
The pertinent evidence at that time included service 
personnel records showing that the veteran was a toxic gas 
handler; the veteran's statements that he was treated for 
stomach problems during active service and after his 
separation from service; and a VA examination report dated in 
October 1993 diagnosing the veteran as having a marginal 
recurrent ulcer, postoperative, with reflux esophagitis 
requiring esophageal dilatation.  The veteran perfected an 
appeal of the RO's decision to the Board.  The Board remanded 
the case for further development in May 1996; however, the 
veteran thereafter withdrew his appeal in writing in November 
1996.  See 38 C.F.R. § 20.204 (2000).  In January 1999, the 
Board found that the veteran withdrew his claim for service 
connection for a gastrointestinal disorder, including as 
secondary to exposure to mustard gas.  The veteran requested 
reconsideration of the January 1999 Board decision; however, 
his motion for reconsideration was denied in July 1999.  
Thus, the November 1993 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.204 
(2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge.  The Board notes that the RO did apply the Hodge 
standard of new and material evidence in the first instance.  
Pertinent evidence associated with the claims file since the 
November 1993 RO decision includes a December 1998 statement 
from Bruce Russell, M.D. indicating that the veteran's 
stomach problems originated during service while he was 
working around toxic gas, and that exposure to fumes caused 
the stomach condition.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its November 1993 
decision.  Moreover, this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  The aforementioned evidence, therefore, 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for a gastrointestinal disorder, including as secondary to 
exposure to mustard gas.  In addition, the Board finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder, including as secondary to exposure 
to mustard gas, is reopened.  To this extent only, the appeal 
is granted.


REMAND

The veteran asserts he has actinic keratosis on his left ear 
and right face, and a gastrointestinal disability 
characterized as marginal recurrent ulcer, post operative, 
with reflux esophagitis, all as the result of in-service 
exposure to mustard gas.  The Board notes that in-service 
exposure to mustard gas has been conceded, and the veteran 
currently has in place awards of service connection for 
chronic obstructive pulmonary disease with asthmatic 
bronchitis secondary to mustard gas exposure, and chronic 
laryngitis secondary to mustard gas exposure.
 
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  A medical 
examination or opinion is necessary when the evidence of 
record contains competent evidence that the veteran has a 
current disability and indicates that disability may be 
associated with the veteran's active military service, but 
does not contain sufficient medical evidence to render a 
decision.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A(d)(2)).  

Here, the record does not contain sufficient medical evidence 
to support the veteran's claims, and he should be afforded 
appropriate VA examinations on remand.  Medical expertise 
informed by full review of the history is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)). 

Further, any additional medical records showing treatment for 
actinic keratosis or a gastrointestinal disorder after 
service (i.e., from William H. Kessler, M.D., Carrway 
Methodist Hospital, Dr. Blake, Dr. Snoddy, Dr. Watkins, and 
at the VA Medical Centers (VAMCs) in Birmingham and 
Tuscaloosa, Alabama) may also be relevant and should be 
requested on remand.

Finally, in February 2000 the RO granted entitlement to 
service connection for superficial squamous cell carcinoma of 
the scalp and assigned a 10 percent disability rating.  The 
veteran submitted a Notice of Disagreement with this decision 
to the RO in March 2000.  He is owed a Statement of the Case 
on this issue so that he may perfect an appeal if he 
continues to take issue with the claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1999); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment since his 
discharge from service, to include those 
from whom he has received treatment for 
actinic keratosis and a gastrointestinal 
disorder (including, but not limited to, 
from William H. Kessler, M.D., Carrway 
Methodist Hospital, Dr. Blake, Dr. 
Snoddy, and Dr. Watkins).  The veteran 
should provide the complete names, 
addresses, and approximate dates of 
treatment, and signed releases so the RO 
may request his treatment records.  
Associate all records received with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain and present his 
treatment records.

2.  Ask the veteran to provide the names 
of all VA medical centers (i.e., in 
Birmingham and Tuscaloosa, Alabama) from 
which he has received treatment for 
actinic keratosis and a gastrointestinal 
disorder since his separation from 
service, as well as the approximate dates 
of treatment.  When the veteran has 
provided this information, obtain and 
associate with the claims file all VA 
treatment records since service.  All 
records maintained are to be requested, to 
include examination reports, treatment 
records, biopsy reports, laboratory test 
results, radiographic studies, progress 
notes, and hospitalization records.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another location, 
that information should be provided to the 
RO so that appropriate follow-up may be 
made.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, a VA 
examination should be conducted by the 
appropriate specialist in order to 
determine the nature and etiology of any 
gastrointestinal disability.  The claims 
folder and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination, and that examiner 
should indicate that he or she has 
reviewed these materials.  All testing 
deemed necessary should be performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the date of onset 
and etiology of any current 
gastrointestinal disorder.  Specifically, 
is it as likely as not that any current 
gastrointestinal disorder is related to 
any in-service disease or injury, 
including the veteran's duties as a toxic 
gas handler.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  A VA examination should be conducted 
by the appropriate specialist in order to 
determine the nature and etiology of the 
actinic keratosis of the veteran's upper 
left ear and right face.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination, and 
that examiner should indicate that he or 
she has reviewed these materials.  All 
testing deemed necessary should be 
performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the date of onset 
and etiology of the veteran's actinic 
keratosis.  Specially, is it as likely as 
not that the actinic keratosis is related 
to an in-service disease or injury, 
including the veteran's duties as a toxic 
gas handler.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

9.  Prepare a Statement of the Case on 
the issue of entitlement to a disability 
rating in excess of 10 percent for 
superficial squamous cell carcinoma of 
the scalp, on appeal from the initial 
grant of service connection.  It must 
include a summary of the evidence and a 
summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of this 
claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



